Exhibit 10.1
 
BIGLARI HOLDINGS INC.
 
INDEMNITY AGREEMENT
 
This Indemnity Agreement (the “Agreement”) is made as of [___] (“Effective
Date”) by and between Biglari Holdings Inc., an Indiana corporation (the
“Company”), and [___] (“Indemnitee”). This Agreement supersedes and replaces any
and all previous agreements between the Company and Indemnitee covering the
subject matter of this Agreement.
 
RECITALS
 
WHEREAS, highly competent persons have become more reluctant to serve on
publicly-held corporations as directors or officers or in other capacities
unless they are provided with adequate protection through indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation.
 
WHEREAS, the Company’s Amended and Restated Articles of Incorporation and Bylaws
(collectively, the “Organizational Documents”) require indemnification of the
officers and directors of the Company, and Indemnitee may also be entitled to
indemnification pursuant to applicable provisions of the Indiana Business
Corporation Law (“IBCL”). The Organizational Documents and the IBCL expressly
provide that the indemnification provisions set forth therein are not exclusive,
and thereby contemplate that contracts may be entered into between the Company
and members of the board of directors (the “Board”), officers and other persons
with respect to indemnification.
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of directors
and officers to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified.
 
WHEREAS, this Agreement is a supplement to and in furtherance of the
Organizational Documents and any resolutions adopted pursuant thereto, and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.
 
WHEREAS, the Company has entered into this Agreement and assumed the obligations
imposed on it hereby in order to induce Indemnitee to serve or continue to serve
as a director or officer of the Company, and the Company acknowledges that
Indemnitee is relying upon this Agreement in serving as a director or officer of
the Company.
 
WHEREAS, the Indemnitee is willing to serve, continue to serve, and to consider
additional service for or on behalf of the Company on the condition that he or
she is so indemnified.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
1.           Services to the Company. Indemnitee will serve or continue to serve
as an officer, director or key employee of the Company for so long as Indemnitee
is duly elected or appointed or until Indemnitee tenders his resignation, or is
terminated or is no longer affiliated with the Company except as otherwise set
forth herein.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Definitions. As used in this Agreement:
 
(a)           “Corporate Status” describes the status of a person who is or was
a director, officer, trustee, partner, member, fiduciary, employee or agent of
the Company or of any other Enterprise (as defined below) which such person is
or was serving at the request of the Company.
 
(b)           “Disinterested Director” shall mean a director of the Company who
is not and was not a party to the Proceeding (as defined below) in respect of
which indemnification is sought by Indemnitee.
 
(c)           “Enterprise” shall mean the Company and any other corporation,
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger to which the Company (or any of its wholly owned
subsidiaries) is a party, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise of which Indemnitee is or was
serving at the request of the Company as a director, officer, partner, member,
manager, fiduciary trustee, employee, or agent of another foreign or domestic
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan, or other enterprise, whether for profit or not.
 
(d)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
(e)           “Expenses” shall mean all costs, expenses, fees and charges,
including without limitation, attorneys’ fees and costs, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, any federal, state, local or foreign taxes imposed on Indemnitee as a
result of the actual or deemed receipt of any payments under this Agreement,
ERISA excise taxes and penalties, and all other disbursements or expenses in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding (as defined below). Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding (as defined
below), including without limitation the premium, security for, and other costs
relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent.
 
(f)           The term, “IBCL Standard of Conduct” has the same meaning as set
forth in the IBCL, as existing and in force as of the Effective Date of this
Agreement, including, but not limited to, requiring that the Indemnitee (A) (i)
conducted himself or herself in good faith; (ii) reasonably believed that his or
her conduct was in the best interests of the Company or in all other cases, at
least not opposed to the best interests of the Company; and (iii) in the case of
any criminal proceeding, had reasonable cause to believe his or her conduct was
lawful, or had no reasonable cause to believe his or her conduct was unlawful;
or (B) engaged in conduct for which he or she shall not be liable under any
provisions of the Company’s Organizational Documents.
 
(g)           “Indemnity Obligations” shall mean all obligations of the Company
to Indemnitee under this Agreement, including the Company’s obligation to
provide indemnification to Indemnitee and advance Expenses to Indemnitee under
this Agreement.
 
(h)           “Independent Counsel” shall mean a law firm or a member of a law
firm that is experienced in matters of corporation law and neither presently is,
nor in the past five years has been, retained to represent (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning other indemnitees under similar indemnification
agreements); or (ii) any other party to the Proceeding (as defined below) giving
rise to a claim for indemnification hereunder.
 
(i)           “Indiana Court” shall mean an Indiana circuit court or other court
of competent jurisdiction.
 
 
2

--------------------------------------------------------------------------------

 
 
(j)           “Liabilities” means all claims, liabilities, damages, losses,
judgments, orders, fines, penalties and other amounts payable in connection
with, arising out of, or in respect of or relating to any Proceeding, including,
without limitation, amounts paid in settlement in any Proceeding and all costs
and expenses in complying with any judgment, order or decree issued or entered
in connection with any Proceeding or any settlement agreement, stipulation or
consent decree entered into or issued in settlement of any Proceeding.
 
(k)           References to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company
which imposes duties on such persons, including duties relating to an employee
benefit plan, its participants or beneficiaries; and references to “not opposed
to the best interest of the corporation” describes the actions of a person who
acts in good faith and in a manner he or she reasonably believes to be in the
best interests of the participants and beneficiaries of an employee benefit
plan.
 
(l)           The term “Person” shall have the meaning as set forth in Sections
13(d) and 14(d) of the Exchange Act as in effect on the date hereof; provided,
however, that “Person” shall exclude: (i) the Company; (ii) any Subsidiaries (as
defined below) of the Company; (iii) any employee benefit plan of the Company or
of a Subsidiary (as defined below) of the Company or of any corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company; and (iv) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or of a Subsidiary (as defined below) of the Company or of a
corporation owned directly or indirectly by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
 
(m)           The term “Proceeding” shall include any threatened, pending or
completed action, claim, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought in the right of the Company
or otherwise and whether of a civil (including intentional or unintentional tort
claims), criminal, administrative, investigative, formal or informal nature,
including any appeal therefrom, in each case, in which Indemnitee was, is or
will be, or is threatened to be, involved as a party, witness or otherwise by
reason of the fact that Indemnitee is or was a director, agent or officer of the
Company, by reason of any action (or failure to act) taken by him or of any
action (or failure to act) on his part while acting as a director, agent  or
officer of the Company, or by reason of the fact that he is or was serving at
the request of the Company as a director, officer, trustee, partner, member,
fiduciary, employee or agent of any other Enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement.  If the Indemnitee believes in good faith that a
situation may lead to or culminate in the institution of a Proceeding, such
situation shall be considered a Proceeding under this paragraph.
 
(n)           The term “Subsidiary,” with respect to any Person, shall mean any
corporation or other entity of which a majority of the voting power of the
voting equity securities or equity interest is owned, directly or indirectly, by
that Person.
 
3.           Indemnity in Third-Party Proceedings. The Company shall indemnify
and hold harmless Indemnitee, to the fullest extent permitted by applicable law,
in accordance with the provisions of this Section 3 if Indemnitee was or is a
party to or a participant (as a witness or otherwise) in any Proceeding, other
than a Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 3, Indemnitee shall be indemnified against all
Liabilities and Expenses incurred by Indemnitee or on his behalf in connection
with such Proceeding or any claim, issue or matter therein, if Indemnitee met
the IBCL Standard of Conduct.  The parties hereto intend that this Agreement
shall provide to the fullest extent permitted by law for indemnification in
excess of that expressly permitted by IBCL, including, without limitation, any
indemnification provided by the Organizational Documents, vote of its
shareholders or disinterested directors or applicable law.
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify and hold harmless Indemnitee, to the fullest extent
permitted by applicable law, in accordance with the provisions of this Section 4
if Indemnitee was or is a party to or a participant (as a witness or otherwise)
in any Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 4, Indemnitee shall be indemnified against all
Liabilities and Expenses incurred in connection with the Proceeding, if
Indemnitee met the IBCL Standard of Conduct. No indemnification for Liabilities
and Expenses shall be made under this Section 4 shall be available where the
IBCL expressly prohibits such indemnification by reason of any adjudication of
liability of the Indemnitee to the Company.
 
5.           Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, and without
limiting the rights of Indemnitee under any other provision hereof, to the
fullest extent permitted by applicable law, to the extent that Indemnitee is a
party to (or a participant in) and is successful, on the merits or otherwise, in
any Proceeding or in defense of any claim, issue or matter therein, in whole or
in part, the Company shall indemnify and hold harmless Indemnitee against all
Liabilities and Expenses incurred by him in connection therewith.
Indemnification pursuant to this Section 5 shall not require a determination
pursuant to Section 12 of this Agreement. If Indemnitee is not wholly successful
in such Proceeding but is successful, on the merits or otherwise, as to one or
more but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify and hold harmless Indemnitee against all Liabilities and
Expenses incurred by him or on his behalf in connection with each successfully
resolved claim, issue or matter. If the Indemnitee is not wholly successful in
such Proceeding, the Company also shall indemnify and hold harmless Indemnitee
against all Liabilities and Expenses incurred in connection with a claim, issue
or matter related to any claim, issue, or matter on which the Indemnitee was
successful. For purposes of this Section and without limitation, the termination
of any claim, issue or matter in such a Proceeding by settlement, entry of a
plea of nolo contendere or by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.
 
6.           Indemnification For Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the fullest extent permitted by applicable
law and to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness or otherwise asked to participate in any Proceeding to which
Indemnitee is not a party, he shall be indemnified against all Liabilities and
Expenses suffered or incurred by him or on his behalf in connection therewith.
 
7.           Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Liabilities and Expenses, but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled.
 
8.           Additional Indemnification. Notwithstanding any limitation in
Sections 3, 4, or 5 or any applicable statutory provision, the Company hereby
covenants and agrees to indemnify and hold harmless Indemnitee to the fullest
extent permitted by applicable law if Indemnitee is a party to or threatened to
be made a party to any Proceeding (including a Proceeding by or in the right of
the Company to procure a judgment in its favor) against all liabilities,
obligations to pay a judgment, settlement, penalty, fine (including an excise
tax assessed with respect to any employee benefit plan), and Liabilities and
Expenses incurred by Indemnitee in connection with the Proceeding.  In
furtherance and not in limitation of the foregoing, the Company shall indemnify
and hold harmless Indemnitee (i) to the fullest extent permitted by the
provision of the IBCL that authorizes or contemplates additional indemnification
by agreement, or the corresponding provision of any amendment to or replacement
of the IBCL, and (ii) to the fullest extent authorized or permitted by any
amendments to or replacements of the IBCL adopted after the date of this
Agreement that increase the extent to which a limited liability company,
corporation or other business enterprise may indemnify its officers and
directors.
 
 
4

--------------------------------------------------------------------------------

 
 
9.           Exclusions. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:
 
(a)           for which payment has actually been received by or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount actually received under any insurance
policy, contract, agreement, other indemnity provision or otherwise;
 
(b)          where the Company reasonably determines that Indemnitee clearly
violated Section 16(b) of the Exchange Act and must disgorge the profits to the
Company, but indemnification shall not be prohibited if Indemnitee ultimately
establishes in any Proceeding that no recovery of such profits from Indemnitee
is permitted under Section 16(b) of the Exchange Act or similar provisions of
any federal, state or local laws; or
 
(c)           except as otherwise provided in Section 14(e) hereof, in
connection with any Proceeding (or any part of any Proceeding) initiated by
Indemnitee, including any Proceeding (or any part of any Proceeding) initiated
by Indemnitee against the Company or its directors, officers, employees or other
indemnitees, unless the Board authorized the Proceeding (or any part of any
Proceeding) prior to its initiation.
 
10.           Advances of Expenses; Defense of Claim.  Notwithstanding any
provision of this Agreement to the contrary, and to the fullest extent permitted
by applicable law, the Company shall advance the Expenses to be incurred by
Indemnitee in connection with any Proceeding within ten (10) days after the
receipt by the Company of a statement or statements requesting such advances
from time to time, whether prior to or after final disposition of any
Proceeding; provided, however, that the payment of such Expenses incurred by
Indemnitee in advance of the final deposition of such matter under this Section
10 shall be made only upon receipt of (i) a written affirmation of Indemnitee’s
good faith belief that Indemnitee has met the IBCL Standard of Conduct; (ii) an
unlimited written undertaking by Indemnitee to repay any Expenses so advanced in
the event that it shall ultimately be determined that Indemnitee is not entitled
to be indemnified by the Company if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, or, if no such determination is made by a court of competent
jurisdiction, then by the Board, that Indemnitee is not entitled to be
indemnified by the Company; and (iii) a determination is made that the facts
then known to those making the determination would not preclude indemnification
under Sections 3 or 4. Advances shall be unsecured and interest free. Advances
shall be made without regard to Indemnitee’s ability to repay the Expenses and
without regard to Indemnitee’s ultimate entitlement to indemnification under the
other provisions of this Agreement. Advances shall include any and all Expenses
incurred pursuing a Proceeding to enforce this right of advancement. No other
form of undertaking shall be required other than the execution of this
Agreement. This Section 10(a) shall not apply to any claim made by Indemnitee
for which indemnity is excluded pursuant to Section 9. Notwithstanding anything
else contained in this Section 10, to the extent that the Company is prohibited
by applicable law from making payment of Expenses to Indemnitee prior to the
Company’s determination that Indemnitee is entitled to indemnification, the
Company shall not pay Expenses to the Indemnitee pursuant to this
Section.  Nothing herein shall be construed to limit the Company’s right to seek
damages from Indemnitee, including but not limited to the full amount of the
Expenses paid by the Company hereunder.
 
(a)           The Company will be entitled to participate in the Proceeding at
its own expense.
 
 
5

--------------------------------------------------------------------------------

 
 
11.           Procedure for Notification and Defense of Claim.
 
(a)           Indemnitee shall notify the Company in writing of any Proceeding
with respect to which Indemnitee intends to seek indemnification or advancement
of Expenses hereunder as soon as reasonably practicable following the receipt by
Indemnitee of notice thereof.  The written notification to the Company shall
include a description of the nature of the Proceeding and the facts underlying
the Proceeding.  To obtain indemnification under this Agreement, Indemnitee
shall submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of such action, suit
or proceeding.  Any delay or failure by Indemnitee to notify the Company
hereunder will not relieve the Company from any liability which it may have to
Indemnitee hereunder or otherwise than under this Agreement, and any delay or
failure in so notifying the Company shall not constitute a waiver by Indemnitee
of any rights under this Agreement.  The Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that Indemnitee has requested indemnification.
 
(b)           In the event Indemnitee is entitled to indemnification and/or
advancement of Expenses with respect to any Proceeding, Indemnitee may, at
Indemnitee’s option, (i) retain counsel selected by Indemnitee and approved by
the Company (which approval shall not be unreasonably withheld, conditioned or
delayed) to defend Indemnitee in such Proceeding, at the sole expense of the
Company, or (ii) have the Company assume the defense of Indemnitee in such
Proceeding, in which case the Company shall assume the defense of such
Proceeding with counsel selected by the Company and approved by Indemnitee
(which approval shall not be unreasonably withheld, conditioned or delayed)
within ten (10) days of the Company’s receipt of written notice of Indemnitee’s
election to cause the Company to do so.  If the Company is required to assume
the defense of any such Proceeding, it shall engage legal counsel for such
defense, and the Company shall be solely responsible for all fees and expenses
of such legal counsel and otherwise of such defense.  Such legal counsel may
represent both Indemnitee and the Company (and/or any other party or parties
entitled to be indemnified by the Company with respect to such matter) unless,
in the reasonable opinion of legal counsel to Indemnitee, there is a conflict of
interest between Indemnitee and the Company (or any other such party or parties)
or there are legal defenses available to Indemnitee that are not available to
the Company (or any such other party or parties).  Notwithstanding either
party’s assumption of responsibility for defense of a Proceeding, each party
shall have the right to engage separate counsel at its own expense.  The party
having responsibility for defense of a Proceeding shall provide the other party
and its counsel with all copies of pleadings and material correspondence
relating to the proceeding.  Indemnitee and the Company shall reasonably
cooperate in the defense of any Proceeding with respect to which indemnification
is sought hereunder, regardless of whether the Company or Indemnitee assumes the
defense thereof.  Indemnitee may not settle or compromise any Proceeding without
the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed.  The Company may not settle or
compromise any proceeding without the prior written consent of Indemnitee, which
consent shall not be unreasonably withheld, conditioned or delayed.
 
 
6

--------------------------------------------------------------------------------

 
 
12.           Procedure Upon Application for Indemnification.
 
(a)           A determination, if required by applicable law, with respect to
Indemnitee’s entitlement to indemnification shall be made in the specific case
by one of the following methods, which shall be at the election of Indemnitee:
(i) by a majority vote of a quorum of the Disinterested Directors; or (ii) by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee. The Company promptly will advise Indemnitee in writing
with respect to any determination that Indemnitee is or is not entitled to
indemnification, including a description of any reason or basis for which
indemnification has been denied. If it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten (10)
days after such determination. Indemnitee shall reasonably cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the person, persons or entity making such determination
shall be borne by the Company (irrespective of the determination as to
Indemnitee's entitlement to indemnification) and the Company hereby indemnifies
and agrees to hold Indemnitee harmless therefrom.  The Company will not deny any
written request for indemnification hereunder made in good faith by Indemnitee
unless a determination as to Indemnitee’s entitlement to such indemnification
described in this Section 12(a) has been made.  The Company agrees to pay the
reasonable fees and expenses of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all Expenses, claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.
 
(b)           In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 12(a) hereof, (i) the
Independent Counsel shall be selected by the Company within ten (10) days of the
Submission Date (as defined below) (the cost of each such counsel to be paid by
the Company), (ii) the Company shall give written notice to Indemnitee advising
him of the identity of the Independent Counsel so selected and (iii) Indemnitee
may, within ten (10) days after such written notice of selection shall have been
given, deliver to the Company Indemnitee’s written objection to such
selection.  Absent a timely objection, the person so selected shall act as
Independent Counsel.  If a written objection is so made by Indemnitee, the
Independent Counsel so selected may not serve as Independent Counsel unless and
until such objection is withdrawn.  If no Independent Counsel shall have been
selected and not objected to before thirty (30) days after the submission by
Indemnitee of a written request for indemnification pursuant to Section 12(a)
hereof (the “Submission Date”), each of the Company and Indemnitee shall select
a law firm or member of a law firm meeting the qualifications to serve as
Independent Counsel, and such law firms or members of law firms shall select the
Independent Counsel.  Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 14(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).
 
13.           Presumptions and Effect of Certain Proceedings.
 
(a)           In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall, to the fullest extent not prohibited by law, presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 12(a) of this
Agreement, and the Company shall, to the fullest extent not prohibited by law,
have the burden of proof to overcome that presumption in connection with the
making by any person, persons or entity of any determination contrary to that
presumption.  Neither the failure of the Company (including by its directors or
Independent Counsel) to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Subject to Section 14(f), if the person, persons or entity
empowered or selected under Section 12 of this Agreement to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within sixty (60) days after receipt by the Company of the request therefor, the
requisite determination of entitlement to indemnification shall, to the fullest
extent not prohibited by law, be deemed to have been made and Indemnitee shall
be entitled to such indemnification, absent a prohibition of such
indemnification under applicable law; provided, however, that such 60-day period
may be extended for a reasonable time, not to exceed an additional thirty (30)
days, if (i) the determination is to be made by Independent Counsel and
Indemnitee objects to the Company’s selection of Independent Counsel and (ii)
the Independent Counsel ultimately selected requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto.
 
(c)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful.
 
(d)           To the greatest extent permitted by applicable law, settlement of
any Proceeding without any finding of responsibility, wrongdoing or guilt on the
part of the Indemnitee with respect to claims asserted in such Proceeding shall
constitute a conclusive determination that Indemnitee is entitled to
indemnification hereunder with respect to such Proceeding.
 
(e)           For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the officers of the Enterprise in
the course of their duties, or on the advice of legal counsel for the Enterprise
or on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected by the Enterprise. The provisions of this Section 13(e) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed or found to have met the applicable standard of
conduct set forth in this Agreement.
 
(f)           The knowledge and/or actions, or failure to act, of any other
director, officer, trustee, partner, member, fiduciary, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.
 
14.           Remedies of Indemnitee.
 
(a)           In the event that (i) a determination is made pursuant to Section
12 of this Agreement that Indemnitee is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses, to the fullest extent permitted by
applicable law, is not timely made pursuant to Section 10 of this Agreement,
(iii) no determination of entitlement to indemnification shall have been made
pursuant to Section 12 of this Agreement within ten (10) days after receipt by
the Company of the request for indemnification, (iv) payment of indemnification
is not made pursuant to Section 5 or 6 or the last sentence of Section 12(a) of
this Agreement within ten (10) days after receipt by the Company of a written
request therefor, (v) payment of indemnification pursuant to Section 3, 4 or 8
of this Agreement is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification, or (vi) in the event
that the Company or any other person takes or threatens to take any action to
declare this Agreement void or unenforceable, or institutes any litigation or
other action or Proceeding designed to deny, or to recover from, the Indemnitee
the benefits provided or intended to be provided to the Indemnitee hereunder,
Indemnitee shall be entitled to an adjudication by the Indiana Court to such
indemnification, contribution or advancement of Expenses.  Alternatively,
Indemnitee, at Indemnitee’s option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association.  The Company shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           In the event that a determination shall have been made pursuant to
Section 12(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial or arbitration proceeding commenced pursuant to
this Section 14 shall be conducted in all respects as a de novo trial or
arbitration on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 14, Indemnitee shall be presumed to be entitled to
indemnification under this Agreement and the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be. If Indemnitee commences a judicial proceeding
pursuant to this Section 14, Indemnitee shall not be required to reimburse the
Company for any advances pursuant to Section 10 until a final determination is
made with respect to Indemnitee’s entitlement to indemnification (as to which
all rights of appeal have been exhausted or lapsed).
 
(c)           If a determination shall have been made pursuant to Section 12(a)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 14, absent a prohibition of such
indemnification under applicable law.
 
(d)           The Company shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial or arbitration proceeding commenced
pursuant to this Section 14 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement.  It is the intent of the Company that the
Indemnitee not be required to incur legal fees or other Expenses associated with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the
Indemnitee hereunder.
 
(e)           The Company shall indemnify and hold harmless Indemnitee to the
fullest extent permitted by law against all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after the Company’s receipt of such
written request) advance to Indemnitee, to the fullest extent permitted by
applicable law, such Expenses which are incurred by Indemnitee in connection
with any judicial proceeding brought by Indemnitee (i) to enforce his rights
under, or to recover damages for breach of, this Agreement or any other
indemnification, advancement or contribution agreement or provision of the
Organizational Documents now or hereafter in effect; or (ii) for recovery or
advances under any insurance policy maintained by any person for the benefit of
Indemnitee, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance, contribution or insurance recovery,
as the case may be.
 
(f)           Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding; provided
that, in absence of any such determination with respect to such Proceeding, the
Company shall pay Liabilities and advance Expenses with respect to such
Proceeding as if the Company had determined the Indemnitee to be entitled to
indemnification and advancement of Expenses with respect to such Proceeding.
 
 
9

--------------------------------------------------------------------------------

 
 
15.           Non-Exclusivity; Survival of Rights; Insurance.
 
(a)           The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Organizational Documents, any agreement, a vote of shareholders or a
resolution of the Board, or otherwise.  No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Corporate Status prior to such amendment,
alteration or repeal.  To the extent that a change in applicable law, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Organizational Documents or
this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.
 
(b)           To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents of the Company or of any other corporation, partnership, joint venture,
trust, employee benefit plan or other Enterprise, Indemnitee shall be covered by
such policy or policies in accordance with its or their terms to the maximum
extent of the coverage available for any such director, officer, employee or
agent under such policy or policies.  If, at the time of the receipt of a notice
of a claim pursuant to the terms hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.
 
(c)           The indemnification and contribution provided for in this
Agreement will remain in full force and effect regardless of any investigation
made by or on behalf of Indemnitee.
 
16.           Duration of Agreement. All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee serves as a
director, agent  or officer of the Company or as a director, officer, trustee,
partner, member, fiduciary, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other Enterprise
which Indemnitee serves at the request of the Company and shall continue
thereafter until and shall terminate upon the latest to occur of: (i) ten (10)
years after the date that Indemnitee shall have ceased to serve as an officer or
director of the Company or any other Enterprise and (ii) one (1) year after the
final termination of any Proceeding then pending in respect of which Indemnitee
is granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 14 of this Agreement
relating thereto (including any rights of appeal thereto) by reason of his
Corporate Status, whether or not he is acting in any such capacity at the time
any liability or expense is incurred for which indemnification can be provided
under this Agreement, and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee.
 
17.           Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section,
paragraph or sentence of this Agreement containing any such provision held to be
invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
 
 
10

--------------------------------------------------------------------------------

 
 
18.           Enforcement and Binding Effect.
 
(a)           Without limiting any of the rights of Indemnitee under the
Organizational Documents as they may be amended from time to time, this
Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.
 
(b)           The indemnification and advancement of Expenses provided by or
granted pursuant to this Agreement shall be binding upon and be enforceable by
the parties hereto and their respective successors and assigns (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company), shall
continue as to an Indemnitee who has ceased to be a director, officer, employee
or agent of the Company or of any other Enterprise at the Company’s request, and
shall inure to the benefit of Indemnitee and his or her spouse, assigns, heirs,
devisees, executors and administrators and other legal representatives.
 
(c)           The Company shall require and cause any successor (whether direct
or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.
 
(d)           The Company and Indemnitee agree herein that a monetary remedy for
breach of this Agreement, at some later date, may be inadequate, impracticable
and difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance Indemnitee shall
not be precluded from seeking or obtaining any other relief to which he may be
entitled. The Company and Indemnitee further agree that Indemnitee shall be
entitled to such specific performance and injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting bonds or other undertaking in connection therewith. The
Company acknowledges that in the absence of a waiver, a bond or undertaking may
be required of Indemnitee by a court of competent jurisdiction, and the Company
hereby waives any such requirement of such a bond or undertaking.
 
19.           Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
 
 
11

--------------------------------------------------------------------------------

 
 
20.           Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (i) if delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, or (ii) mailed by
certified or registered mail with postage prepaid, on the third (3rd) business
day after the date on which it is so mailed:
 
(a)           If to Indemnitee, at the address indicated on the signature page
of this Agreement, or such other address as Indemnitee shall provide in writing
to the Company.
 
(b)           If to the Company, to:
 
17802 W Interstate 10
Suite 400
San Antonio, TX 78257-2509
 
or to any other address as may have been furnished to Indemnitee in writing by
the Company.
 
21.           Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for other Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).
 
22.           Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Indiana, without regard to
its conflict of laws rules.  Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 14(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Indiana Court, and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Indiana Court for purposes of any
action or proceeding arising out of or in connection with this Agreement, (iii)
waive any objection to the laying of venue of any such action or proceeding in
the Indiana Court, and (iv) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Indiana Court has been brought
in an improper or inconvenient forum.
 
23.           Identical Counterparts; Construction. This Agreement may be
executed in one or more counterparts (including by facsimile or electronic
transmission), each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.  For purposes of
this agreement, references to any gender include each other gender.
 
***
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.
 
BIGLARI HOLDINGS INC.,
an Indiana corporation
 
INDEMNITEE
           
By:
       
Name:
   
Name:
   
Title:
   
Address:
             

 
  [Signature Page to Indemnity Agreement]
 

--------------------------------------------------------------------------------

 
 